Mazzarelli, J.
(concurring in part and dissenting in part). I agree with the majority’s conclusion that there are outstanding factual issues as to whether the renovation to the subject premises placed it within the purview of section 27-118 (a) of the Administrative Code of the City of New York, and, if so, whether the width of the window (see, Administrative Code § 27-646) or the lack of safety rails (see, Administrative Code § 27-651) violated those provisions. I also agree that under the lease terms, the out-of-possession owners/landlords and the lessee defendant New York Health & Racquet Club may be held liable for the cited Administrative Code violations.
However, I disagree with the majority’s conclusion that plaintiff did not set forth a prima facie claim of negligence under the theory of res ipsa loquitur. Res ipsa is an evidentiary rule which allows for the use of circumstantial evidence to make out a prima facie case of negligence sufficient for submission to the jury (Dermatossian v New York City Tr. Auth., 67 NY2d 219, 226; Bressler v New York R.T. Corp., 277 NY 200 [res ipsa applicable where passenger on subway was injured by shattering of glass window]).
I would find that plaintiff properly asserted sufficient facts in opposition to defendants’ motion for summary judgment (see, Pavon v Rudin, 254 AD2d 143) for the doctrine of res ipsa to be applied in this case. Res ipsa can be utilized where: (1) the accident is of a kind that ordinarily does not occur in the absence of negligence; (2) the instrumentality causing the accident was within defendant’s exclusive control; and (3) the accident was not due to any voluntary action or contribution of plaintiff.
*144In this case, the only evidence of any contact between the plaintiff and the window comes from plaintiffs affidavit, in which he states that “I believe my buttocks brushed against the window as it exploded.” The following is plaintiff’s testimony at his examination before trial:
“Q. When you got into the position you described for us to tie your shoe, did any portion of your body come in contact with the glass?
“A. No. [A] 11 I heard was a shatter. I wish I knew to be honest with you. It’s the weirdest thing that’s ever happened to me.”
At her examination before trial, Cheryl Joseph, who was working out with plaintiff, testified as follows:
“Q. What did you see happen to the glass?
“A. I saw the glass pop and shatter. I mean, it —just behind it, the pane just fell out, but not as a solid unit, as pieces.
“Q. Just before you observed that, did you hear anything unusual? Before you heard the pop and shatter of the glass, had you heard anything, while you were in that area, come into contact with the glass?
“A. No.”
There is nothing in the record which indicates that any force was exerted against the window.
Thus, in this case, element one is satisfied because absent evidence of excessive force, brushing against a properly installed, secure window would not normally cause it to shatter. Indeed, windows must be sturdy enough to endure contact such as cleaning or painting the frame. These activities necessarily involve more than a mere “brushing” against the window. As to the second element, the “exclusive control” requirement, this has not been applied literally, nor as a rigid, fixed, mechanical rule (see, Dermatossian v New York City Tr. Auth., supra, at 227). To establish exclusive control, plaintiff need not demonstrate that defendants had sole physical access to the instrumentality. Plaintiff must show only that the evidence “ ‘afford [s] a rational basis for concluding that the cause of the accident was probably “such that the defendant [s] would be responsible for any negligence connected with it” ’ ” (id., at 227 [citations omitted]; Finocchio v Crest Hollow Club, 184 *145AD2d 491, 492-493 [“sudden collapse (of a chair under restaurant’s exclusive control), under normal usage, was most likely caused by the defendant’s negligence”]). The windows at the health club here, like the chairs in Finocchio, were within defendants’ exclusive control and thus element two is made out.
In its discussion of the third element, the majority contends that plaintiffs brushing against the window negates the conclusion that the accident was not due to any voluntary action or contribution of plaintiff. This, in my view, is an overly restrictive construction of the res ipsa doctrine. “[P]laintiff need not conclusively eliminate all other possible explanations [for the accident]. It is enough to present evidence from which a reasonable jury could conclude that it is more likely than not that defendant’s negligence caused the injury (Kambat v St. Francis Hosp., [89 NY2d 489,] 494 [res ipsa applied where a laparotomy pad was discovered inside a patient who had undergone a hysterectomy])” (Pavon v Rudin, supra, at 145 [res ipsa properly applied where plaintiff was hit by a door with a malfunctioning pivot hinge]).
Patrons of a health club regularly move around the Nautilus machines to alternate repetitions, to stretch or to chat with others. Moreover, with the machines being located near the window, often as a form of advertising to entice passersby, it is natural to expect that someone would brush up against the glass. As stated before, there was no evidence in the record that plaintiff collided with or exerted undue force or pressure on the window. The facts of the accident here, as developed at this stage in the litigation, do not exclude the application of res ipsa, and for the inference that it was more likely than not that the shattering of the glass was caused by defendants’ negligence (Bressler v New York R. T. Corp., supra; Dawson v National Amusements, 259 AD2d 329 [res ipsa applicable to sustain a complaint against the owner of a movie theater, where plaintiffs chair collapsed approximately one hour into a movie]; see also, Reynolds v Boylston Realty, 267 AD2d 70 [same]).
Tom and Andrias, JJ., concur with Nardelli, J. P.; Mazzarelli and Buckley, JJ., concur in part and dissent in part in a separate opinion by Mazzarelli, J.
Order, Supreme Court, New York County, entered December 16, 1998, modified, on the law, defendants’ motions for summary judgment to dismiss the complaint denied, the complaint *146reinstated to the extent that it asserts a negligence claim arising out of statutory violations, and otherwise affirmed, without costs.